ON RETURN TO REMAND

TAYLOR, Presiding Judge.
On April 22,1994, the appellant, Willie Joe Wright, pleaded guilty to reckless manslaughter and the court accepted his plea. At that time, pursuant to a plea agreement, other charges against the appellant were nol-prossed. On April 26, 1994, the state filed a motion to withdraw the guilty plea and to reinstate the other charges against the appellant. On May 2,1994, the trial court granted the state’s motion. On May 18, 1994, the appellant pleaded guilty to reckless murder, reckless assault, and receiving stolen property. We remanded this case so that the trial court could reinstate the appellant’s original plea and sentence him in accordance with that plea. Wright v. State, 664 So.2d 240 (Ala.Cr.App.1995). We held that the right to withdraw a plea of guilty is a right reserved to the party pleading guilty.
The trial court has complied with our directions and has set aside the appellant’s guilty pleas to reckless murder, reckless assault, and receiving stolen property, and has reinstated the appellant’s guilty plea to reckless manslaughter. The court has also re-sentenced the appellant to 20 years in the state penitentiary. The appellant’s conviction and sentence are due to be affirmed.
AFFIRMED.
All the Judges concur.